Citation Nr: 0510259	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03 01-865	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1988 to 
January 1993.

This case comes to the Board of Veterans' Appeals (Board) 
originally from a October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the veteran's claim for service 
connection for a low back disability, and assigned an initial 
20 percent rating.  He appealed for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  

In December 2003, the Board issued a decision remanding the 
case to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  Unfortunately, not 
all of the Board's directives were followed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance).  So another 
remand is required to insure compliance.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In a December 2003 decision, the Board directed the RO to 
send the veteran a letter that complied with the notification 
requirements of 38 U.S.C.A. § 5103(a) (the Veterans Claims 
Assistance Act (VCAA)), and inform him that any evidence and 
information submitted in response to the letter must be 
received within one year of the date of the letter and that 
he should inform the RO if he desires to waive the one-year 
period for response.  In the body of the decision, the Board 
explained that the RO sent him a VCAA notice letter in 
November 2002, but that letter related to establishing a 
claim for service connection rather than establishing a claim 
for a higher rating.  

In January 2004, the AMC, which was assigned the task of 
developing additional evidence, sent the veteran a letter 
requesting that he submit any treatment records (from the 
previous 12 months) pertinent to his claim.  It explained 
that any evidence and information submitted must be received 
within one year of the date of the letter, and also informed 
him that he should inform the AMC if he desired to waive the-
year period for response.  It told him where to the send the 
information, and asked that he send any evidence within 30 
days.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Pelegrini v. Principi (Pelegrini II) that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-1 (2004).

The AMC's January 2004 letter to the veteran did not meet the 
notice requirements outlined in 38 U.S.C.A. § 5103(a) and by 
Pelegrini II.  So another remand is necessary.

Furthermore, the Board's December 2003 decision directed the 
RO to make arrangements for the veteran to have another VA 
examination to determine the severity of his low back 
disability.  This was needed because the prior June 2001 VA 
examination was insufficient to evaluate his disability, in 
part, because of a change in the criteria used to evaluate 
disabilities and injuries to the spine, including 
intervertebral disc syndrome (IVDS).  The Board specifically 
explained what information was needed from the physician in 
order to evaluate the disability under each of the rating 
criteria.  Unfortunately, however, the report of the October 
2004 VA examination fell far short of providing this 
necessary information. 

Therefore, this appeal is REMANDED for the following:

1. Pursuant to the Board's December 2003 
remand directive, the RO should send the 
veteran a letter that complies with the 
notification requirements of 
38 U.S.C.A. 5103(a).

Specifically, the letter must inform the 
veteran of any medical or lay evidence, 
not previously provided that is necessary 
to substantiate the claim for a higher 
initial rating.  The letter must also 
inform him of what information and 
evidence, if any, is to be provided by 
him and which portion, if any, VA will 
attempt to obtain on his behalf.  
Finally, the letter must also request 
that he provide any evidence in his 
possession that pertains to the claim.

2. Also insure compliance with the 
Board's December 2003 remand directive 
pertaining to the VA examination, which 
is as follows:

Upon completion of the above development, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a physician with the appropriate 
expertise to determine the nature and 
extent of the veteran's low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The existence of any ankylosis of the 
lumbar spine should also be identified. 

The examiner should indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain. 
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use of during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3. Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

4. Readjudicate the claim for a higher 
initial rating for a low back disability 
on the basis of all the evidence on file 
and all governing legal authority.  If 
the benefits are not granted to the 
veteran's satisfaction, he should be 
provided with a supplemental statement of 
the case (SSOC), which should include a 
summary of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims, that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action, must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




